Citation Nr: 1045930	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) which denied the 
claims on appeal.

The Veteran testified before the undersigned Acting Veterans Law 
Judge during a September 2010 travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  

The Veteran submitted additional evidence and arguments after the 
November 2009 supplemental statement of the case was issued.  In 
September 2010, the Veteran submitted a waiver of initial RO 
consideration.  Thus, the Board may proceed with the appeal.  See 
38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's bilateral hearing loss is related to a disease or 
injury, to include in-service acoustic trauma.

2.  The preponderance of the evidence is against a finding that 
the Veteran's tinnitus is related to a disease or injury, to 
include in-service acoustic trauma.  



CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by service; and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2010).   

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. 
§ 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 
2002); 38 C.F.R. 
§ 3.159(b)(1) (2010); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Prior to initial adjudication of the Veteran's claim, a letter 
dated in December 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2010); Quartuccio, 16 Vet. App. at 187.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
afforded a March 2008 VA medical examination to obtain an opinion 
as to whether his hearing loss and tinnitus can be directly 
attributed to service.  The Board has reviewed the examination 
report and determines that the VA opinion is more than adequate, 
as it is predicated on a full reading of medical records in the 
Veteran's claims file.  Contrary to the Veteran's and his 
representative's assertions, the examiner considered all of the 
pertinent evidence of record, to include the results of hearing 
tests performed during service, as well as the subsequent 
evaluations.  The examiner also provided a complete rationale for 
the opinions stated, relying on and citing to the records 
reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court noted that VA had revised its hearing 
examination worksheets to include the effect of a veteran's 
bilateral hearing loss disability on occupational functioning and 
daily activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 
2007); see also 38 C.F.R. § 4.10 (2007).  The Court also noted, 
however, that even if an audiologist's description of the 
functional effects of the veteran's hearing disability was 
somehow defective, the veteran bears the burden of demonstrating 
any prejudice caused by a deficiency in the examination.  The 
Veteran, as a lay person, is competent to submit evidence of how 
the hearing loss affects his everyday life.  See Layno v. Brown, 
6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is 
competent when it regards features or symptoms of injury or 
illness).  During the examination, the Veteran reported that his 
hearing problems result in difficulty hearing conversations.  It 
appears that the examiner noted how the Veteran's disability 
affected his occupational functioning and daily activities.  
Further, the Veteran has not demonstrated any prejudice caused by 
a deficiency in the examination.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).  Further examination or 
opinion is not needed on the claims because, at a minimum, there 
is no persuasive and competent evidence that the claimed 
conditions may be associated with the Veteran's military service.

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  
As noted above, he presented personal testimony before the 
undersigned.  There is no error or issue that precludes the Board 
from addressing the merits of this appeal.

II.	 Service Connection

The Veteran asserts that he was exposed to in-service acoustic 
trauma which caused or contributed to his bilateral hearing loss 
and tinnitus.  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).
 
a.	 Bilateral Hearing Loss

For claims for service connection for hearing loss or impairment, 
VA has specifically defined what is meant by a "disability" for 
the purposes of service connection.  38 C.F.R. § 3.385.  
"[I]mpaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  38 C.F.R. § 3.385.  

The purpose of section 3.385 is to establish guidelines for 
determining when a hearing "disability" is present so that 
service connected compensation may be awarded, and that section 
3.385 does not preclude service connection for a current hearing 
disability where hearing was within normal limits on audiometric 
testing at separation from service.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  The threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley, 5 Vet. App. at 157.  

In this case, post-service medical records indicate that the 
Veteran suffers from mild to severe primarily sensorineural loss 
of the right ear and moderate to profound mixed sensorineural 
loss of the left ear.  As the Veteran currently has a hearing 
loss disability, the Board turns to the issues of in-service 
incurrence and nexus.  

By way of background, the Veteran's Separation from Naval Service 
form provides that the Veteran served on numerous naval vessels.  
He testified during the travel board hearing and has submitted 
statements indicating that while stationed on the U.S.S. 
Massachusetts, he worked in the engine room which produced very 
loud noise without hearing protection.  He has also indicated 
that he was exposed to the firing of guns aboard the ship.  The 
Board finds that the Veteran is competent to state that he 
experienced acoustic trauma in service.  See generally Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is also found 
to be credible in these statements.

The Veteran's service treatment records indicate that the 
Veteran's March 1944 enlistment examination was 15/15 whispered 
voice test.  His May 1946 separation examination also had a 15/15 
whispered voice test, which is considered normal.  

Private employee audiometric records dated from August 1976 
through March 1989 show that the Veteran's hearing became 
progressively worse.  A May 1981 treatment note indicated that 
there was moderate hearing loss in the left ear and normal right 
ear hearing.  A December 1983 private treatment note indicates 
that the Veteran had surgery on his left ear in 1983.  A March 
1989 private treatment note shows that the Veteran had a second 
left ear operation in July 1988.  Private treatment records from 
St. Louis County Otolaryngology, Ltd. dated from May 1981 to 
August 2001 indicate mild to moderate hearing loss in the right 
ear and moderate to profound hearing loss in the left ear.  

In March 2008, the Veteran was afforded a VA examination in 
connection with his appeal.  The Veteran complained of constant 
moderate high-pitched ringing in his left ear and decreased 
hearing acuity.  The examiner noted his history of left ear 
infections and the two left ear surgeries.  An audiometric 
examination revealed mild to severe primarily sensorineural 
hearing loss in the right ear with excellent speech recognition.  
His left ear had moderate to profound mixed hearing loss with 
fair speech recognition.  The examiner opined that the Veteran's 
hearing loss is not likely related to his military service.  He 
pointed to the Veteran's oral history, which included having ear 
problems beginning sometime in the 1970s, and the private 
treatment records dated from May 1981 which showed essentially 
normal hearing for the right ear through 4000 Hz and left ear 
conductive hearing loss with a flat tympanogram consistent with 
middle ear fluid or infection, to support his opinion.

An October 2009 private treatment note from the Midwest Centre 
showed moderate sloping to severe mixed hearing loss in the right 
ear and moderately severe sloping to profound mixed hearing loss 
in the left ear with no threshold responses from 3000 to 8000 Hz.  
In April 2010, the Veteran submitted a letter from a private 
physician at Northwest ENT Consultants which indicated that the 
Veteran was treated for an infection behind his left ear drum due 
to a buildup of skin, which happened over a period of many years.  
He opined that this buildup of skin resulted from traumatic inner 
ear damage.  This buildup was not treatable with antibiotics and 
required an operation, which the examiner indicated could present 
tinnitus and a loss of some hearing.  The examiner then opined 
that it was as likely as not that the Veteran's hearing loss was 
related to his military service.  

The Board acknowledges the April 2010 private clinician's 
positive nexus opinion.  While the clinician noted some of the 
Veteran's medical history, he did not explicitly indicate that 
the Veteran's hearing loss was caused by in-service noise 
exposure.  Instead, the examiner provided that the buildup of 
skin, which led to his surgeries, resulted from traumatic inner 
ear damage.  There was no mention that this traumatic inner ear 
damage occurred in service.  Further, he did not provide any 
rationale or reasoning for his opinion.  As such, this opinion is 
given limited probative value in assessing the Veteran's claim.  
See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (noting 
that the probative value of a medical opinion comes from when it 
is the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed);  see also Barr v. Nicholson, 21 Vet. App. at 312.  See 
also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Veteran testified during his September 2010 travel board 
hearing that his bilateral hearing loss disability results from 
significant in-service noise exposure.  He also provided that his 
father noticed that the Veteran was experiencing hearing problems 
roughly six months after service discharge but that he did not 
seek treatment as he did not believe he had a problem.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  Competent medical evidence is not necessarily 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  Id. at 1376-77; see also Barr 
v. Nicholson, 21 Vet App 303 (2007); Buchanan v. Nicholson, 451 F 
.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).   

But unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, hearing loss (sufficient to meet the requirements of § 
3.385) is not a condition capable of lay diagnosis, much less the 
type of condition that can be causally related to military 
service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 
F.3d 1331; Jandreau, 492 F.3d 1372.  As such, the Veteran's 
testimony is competent and credible to report his in-service 
noise exposure, and to establish hearing problems during service 
and after service discharge.  However, he is not competent to 
diagnose his hearing loss disability or provide an opinion as to 
its etiology. 

Furthermore, post-service medical records demonstrate that the 
Veteran did not seek medical treatment for his bilateral hearing 
loss until the 1980's, about 40 years after service discharge.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (finding that continuity of symptomatology may 
be rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  The Board finds that 
the lack of medical evidence establishing hearing problems in 
service or for decades afterwards outweighs the Veteran's 
statements offered many years after service and in conjunction 
with his filing a claim for benefits.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), citing Burns v. HHS, 3 F.3d 415, 417 
(Fed. Cir. 1993) (noting that testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of the 
difficulties of remembering specific dates of events that 
happened . . . long ago").

The Board finds that the preponderance of the evidence is against 
a finding of a nexus between the Veteran's current hearing loss 
disability and any incident of service, including in-service 
noise exposure.  Service connection must be denied on a direct 
basis.  See Hickson, 12 Vet. App. at 253.

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and an organic diseases of the nervous system, which 
includes sensorineural hearing loss, becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The record 
does not reflect a diagnosis of a hearing loss disability within 
one year of service separation.  Accordingly, the Veteran cannot 
benefit from application of the presumption.  Id.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a hearing loss disability.  The benefit-
of-the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.
 
a.	 Tinnitus

The Veteran testified and has submitted statements indicating 
that he was exposed to in-service acoustic trauma and asserts 
that he started experiencing ringing in his ears about two years 
after his ear surgery in 1988.  The Board highlights that the 
Veteran is competent to state that he has tinnitus.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Board also finds that 
the Veteran is competent to state that he experienced acoustic 
trauma in service.  See Jandreau, 492 F.3d 1372.  He is also 
found to be credible.

As previously noted, the Veteran was afforded a VA audiological 
examination in March 2008.  During this examination, the Veteran 
complained of constant moderate high pitched ringing in his left 
ear which started after his ear surgery in 1988.  The examiner 
opined that the Veteran's tinnitus was not likely related to his 
military service.  The examiner supported his opinion by pointing 
to the fact that the Veteran first sought treatment for hearing 
problems in 1981 and did not start complaining of tinnitus until 
after his first ear surgery in 1988.  As provided above, this 
examination is adequate and given probative weight.  

In contrast, the Veteran also submitted an April 2010 letter from 
his private physician which indicated that the tinnitus was 
related to the Veteran's military service.  Again, the examiner 
indicated that the Veteran had buildup of skin which happened 
over a period of years and was the result of traumatic inner ear 
damage.  He opined that this buildup of skin required surgery and 
indicated that tinnitus could present as a result.  Again, the 
examiner does not specifically indicate that the traumatic inner 
ear damage was the result of something that occurred during 
service.  Furthermore, he did not provide any rationale or 
reasoning for his opinion.  As such, this opinion is given 
limited probative value in assessing the Veteran's claim.  See 
Nieves- Rodriguez, 22 Vet. App. 295 .  

The Board sympathizes with the Veteran and acknowledges that his 
tinnitus has likely had a significant impact on his daily life.  
However, the weight of the evidence is against a finding that the 
Veteran's tinnitus was incurred in or related to service.  Again, 
post-service medical records show that the Veteran's tinnitus was 
not noted until 1988 and he did not seek treatment for his 
tinnitus until many years after service discharge.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board finds that the medical evidence discounting a 
link to service outweighs the Veteran's statements offered in 
association with service nexus many years after service.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for tinnitus.  The benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. 49.
ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.  




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


